Citation Nr: 1317302	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  12-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to November 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's low back claim had previously been addressed as two issues:  entitlement to service connection for lumbosacral disc disease and lumbar degenerative joint disease, and transitional vertebra L5, each to include as secondary to a left foot disability.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, the Veteran's claim for service connection for a low back disability has been recharacterized as shown on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of her February 2012 Substantive Appeal as to all issues adjudicated by the February 2012 Statement of the Case (SOC), including entitlement to service connection for low back disabilities, a left foot disability, and a left hip disability; the Veteran elected to be heard by the Board at the RO in St. Petersburg, Florida.  In May 2013, the Veteran's representative asserted that she desired a hearing before the Board via videoconference.  38 C.F.R. § 20.700 (2012).  


(Continued on the next page)
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO in St. Petersburg, Florida.  Notify the Veteran of the date, time, and location of the hearing, and document such in the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


